DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohm et al. (US 4,757,363).

Regarding claim 1, Bohm discloses an overvoltage protection device, comprising: 
a first semiconductor region (P region 22,24, Figs. 2-4 and Cols. 3-4);

a second contact connected to the first semiconductor region and configured to conduct the input signal from the first semiconductor region to an electronic device external to the overvoltage protection device (28, Figs. 2-4 and Cols. 3-4).

Regarding claim 2, Bohm further discloses wherein a resistance produces a voltage drop, and conduction of the input signal from the first semiconductor region to the electronic device via the second contact reduces a voltage of the input signal at the electronic device by the voltage drop (Cols. 3-5).

Regarding claim 3, Bohm further discloses a second semiconductor region adjacent to the first semiconductor region (N region 30A, Figs. 2-4 and Cols. 3-4); and 
a third contact connected to the second semiconductor region (40, Figs. 2-4 and Cols. 3-4); wherein the third contact is configured to conduct signal from the second semiconductor region to a voltage source (Figs. 2-4 and Cols. 3-4).

Regarding claim 4, Bohm further discloses wherein the first semiconductor region and the second semiconductor region form a diode (Figs. 2-4 and Cols. 3-4).

Regarding claim 5, Bohm further discloses further comprising a fourth contact connected to the second semiconductor region (40, Figs. 2-4 and Cols. 3-4); 

Regarding claim 6, Bohm further discloses wherein a resistance associated with the third contact produces a voltage drop, and conduction of the reference signal from the second semiconductor region to the electronic device via the fourth contact reduces a voltage of the input signal at the electronic device by the voltage drop (Cols. 3-5).

Regarding claim 7, Bohm further discloses wherein the overvoltage protection device is configured to provide protection from electrostatic discharge (Col. 1).

Regarding claim 8, Bohm discloses an electronic circuit, comprising:
an electronic device comprising a signal terminal to receive an input signal (16, Fig. 1); an input/output terminal configured to receive the input signal from a source external to the electronic circuit (12, Figs. 1-4 and Cols. 3-4); and 
a protection device (14, Figs. 1-4 and Cols. 3-4)coupled to the electronic device and configured to: protect the electronic device from electrostatic discharge; and reduce a voltage at the signal terminal that results from a voltage drop across conductive structures of the protection device to less than the voltage drop across the conductive structures of the protection device (Cols. 3-5).

Regarding claim 9, Bohm further discloses wherein, the protection device comprises: a first semiconductor region (P region 22,24, Figs. 2-4 and Cols. 3-4);
a first contact that connects the first semiconductor region to the input terminal (26, Figs. 2-3 and Cols. 3-4); and
a second contact that connects the first semiconductor region to the signal terminal of the electronic device (28, Figs. 2-4 and Cols. 3-4).

Regarding claim 10, Bohm further discloses wherein connection of the signal terminal of the electronic device to the second contact reduces a voltage of the input signal at the signal terminal by an amount of a voltage drop across a resistance associated with the first contact (Cols. 3-5).

Regarding claim 11, Bohm further discloses wherein the protection device comprises:
a second semiconductor region (30, Figs. 2-4 and Cols. 3-4) adjacent to the first semiconductor region; and 
a third contact connected to the second semiconductor region (40, Figs. 2-4); wherein the third contact is configured to conduct a signal from the second semiconductor region to a reference voltage (Vcc, Figs. 1-4 and Cols. 3-4).

Regarding claim 12, Bohm further discloses wherein the protection device comprises a fourth contact that connects the second semiconductor region of the 

Regarding claim 13, Bohm further discloses wherein connection of the reference voltage terminal of the electronic device to the fourth contact reduces a voltage of the input signal at the signal terminal by an amount of a voltage drop across a resistance associated with the third contact (Cols. 3-5).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        5/8/21